                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA


STATE OF ALASKA, DEPARTMENT OF
FISH AND GAME

                    Plaintiff,

            v.
                                              Case No. 3:20-cv-00195-SLG
FEDERAL SUBSISTENCE BOARD, et
al.,

                    Defendants,

            v.

ORGANIZED VILLAGE OF KAKE,

                    Defendant-intervenor.




 ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION REGARDING
            GAME MANAGEMENT UNITS 13A AND 13B

      Before the Court at Docket 3 is the State of Alaska, Department of Fish and

Game (“the State”)’s Motion for Preliminary Injunction. Defendants responded in

opposition at Docket 18. The State replied at Docket 24. The Court heard

argument on the motion on September 8, 2020.

      The State commenced this action on August 10, 2020, against the Federal

Subsistence Board (“FSB”), and several other federal officials (collectively,




       Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 1 of 33
“Defendants”).1 The State alleges that the FSB violated Title VIII of the Alaska

National Interest Lands Conservation Act (“ANILCA”), ANILCA § 1314, the

Administrative Procedure Act (“APA”), and the Open Meetings Act by adopting a

temporary special action to close moose and caribou hunting on federal public

lands in Game Management Units 13A and 13B to non-federally qualified users.2

The State moved for a temporary restraining order and preliminary injunction

prohibiting Defendants from closing those units.3

                                          BACKGROUND

         On July 16, 2020, the FSB held a Work Session Meeting by teleconference;

the session was open to the public.4 Immediately prior to the meeting, the FSB



1 The other defendants are David Schmid, in his official capacity as the Regional Supervisor of
the U.S. Forest Service; Sonny Perdue, III, in his official capacity as the U.S. Secretary of
Agriculture; Gene Peltola, in his official capacity as Alaska Regional Director for the Bureau of
Indian Affairs; Greg Siekaniec, in his official capacity as Alaska Regional Director for the U.S.
Fish and Wildlife Service; Chad Padgett, in his official capacity as State Director for Alaska U.S.
Bureau of Land Management; Don Striker, in his official capacity as Alaska Regional Supervisor
for the National Park Service; David Bernhardt, in his official capacity as the U.S. Secretary for
the Interior; Anthony Christianson, in his official capacity as Chair of the FSB; Charlie Brower, in
his official capacity as a member of the FSB; and Rhonda Pitka, in her official capacity as a
member of the FSB. See Docket 1.
2 Docket 1 at 18, ¶ 68 (Claim I); Docket 1 at 19–20, ¶¶ 77–80 (Claim IV); Docket 1 at 20, ¶¶ 82–
83 (Claim V); and Docket 1 at 21–22, ¶¶ 89–90 (Claim VI). For purposes of this proposal, the
FSB defines federally qualified subsistence users as “rural residents who have been determined
by the Federal Subsistence Board to have customary and traditional use of moose and caribou
in Unit 13” pursuant to 50 C.F.R. 100.24 Docket 24-2 at 1. The parties use the terms “non-
federally qualified users” and “state hunters” interchangeably. See, e.g., Docket 24-2 at 1;
Docket 18-1 at 22.
3Docket 3. The Court denied the motion for a temporary restraining order on August 14, 2020.
Docket 10.
4   Docket 18-1 at 1; Docket 18-2 at 2.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 2 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 2 of 33
held a closed executive session to review “legal issues” and the agenda for the

meeting, as well as to update new Board members.5 At the public meeting, the

FSB considered five special action proposals, including Wildlife Special Action 20-

03 (“WSA 20-03”) pertaining to Game Management Unit 13.6

         Alaska is divided into 26 Game Management Units (“Units”).7 Unit 13 is a

popular area for moose and caribou hunting due to its road accessibility.8 Federal

public lands make up 12.4% of Unit 13, of which approximately half is part of Denali

National Park.9 The Unit is divided into five subunits, A through E, of which Units

13A and 13B are the most readily accessible by road.10 The Richardson Highway

cuts through Unit 13B,11 and caribou migration across the highway leads to traffic

jams caused by hunters crossing the highway or parking in narrow and dangerous

sections of the highway in pursuit of caribou.12


5   Docket 18-1 at 2.
6   Docket 18-1 at 2–3.
7 50 C.F.R. 100.4; see also Ninilchik Traditional Council v. United States, 227 F.3d 1186, 1189
(9th Cir. 2000).
8   Docket 18-1 at 7.
9   Docket 18-1 at 8, 16.
10Tr. Sept. 8, 2020 Oral Argument at 28:5–12 (transcript to be docketed on Monday, Sept. 21,
2020).
11   Docket 18-2 at 3.
12 Docket 3-3 at 28 (“[Q]uestionable hunting practices do create a public safety concern when
caribou are migrating across the Richardson Highway in late fall or early winter. This public
safety concern is most often a result of traffic jams caused by hunters walking on and/or parking
on the pavement of the Richardson Highway in narrow and dangerous sections of the road in an
attempt to harvest caribou that have just been witnessed crossing the road.”).


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 3 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 3 of 33
         The proposal for WSA 20-03 was submitted by a resident of Glennallen,

Alaska, who requested that the FSB “close Federal public lands in Unit 13 to the

hunting of moose and caribou by non-Federally qualified users for the 2020/21

season.”13 The FSB had considered and rejected an identical proposal for the

2019/2020 season, WSA 19-03 (the “2019 Proposal”),14 reasoning then that the

closure was not warranted for conservation, continuation of subsistence use, or

safety reasons, as required by ANILCA.15

         At   the   July   16,   2020     meeting,     Lisa    Maas,      the   Acting     Policy

Coordinator/Wildlife Biologist for the Office of Subsistence Management (“OSM”)

presented a summary of the analysis for WSA 20-03 to the FSB. First, Ms. Maas

explained that WSA 20-03’s proponent requested the closure for several reasons:

the “extreme hunting competition” faced by federally qualified users in Unit 13

resulting from the number of non-federally qualified users in the Unit, the negative

effects of that competition on the harvest by federally qualified rural subsistence

users, and concerns for public safety.16              The proponent suggested that the

requested closure could serve as “an experiment” to determine whether federal


13   Docket 18-1 at 4.
14   Docket 18-1 at 5.
15The FSB determined in 2019 that annual harvest by federally qualified subsistence users had
remained consistent in comparison to the harvest rates of non-federally qualified users and that
the safety concerns would not be alleviated since non-federally qualified users would still be able
to cross federal public lands to access state and private lands. Docket 18-1 at 5.
16   Docket 18-1 at 4.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 4 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 4 of 33
land closure would lead to increased harvest success rates for federally qualified

subsistence users.17

         Next, Ms. Maas summarized written comments submitted by Alaska

residents as well as by the State itself.18 Some residents opposed WSA 20-03 on

the basis that the caribou herd was above population objectives and that public

lands should remain open to all of the public.19 The State commented that “no

conservation concerns exist for either moose or caribou in Unit 13,” that “hunting

pressure has not been shown to displace moose or caribou,” and that “closure

would not likely affect hunting success . . . of Federally-qualified users or address

public safety concerns.”20 Ms. Maas also summarized testimony from a public

hearing where seven members of the public testified in support of the proposal and

five testified in opposition.21       Supporters cited to ANILCA’s rural subsistence

priority and noted that federal public lands make up only a small portion of Unit




17   Docket 18-1 at 4.
18   Docket 18-1 at 5.
19   Docket 18-1 at 5.
20 Docket 18-1 at 5. The written memorandum from Ben Mulligan of the Alaska Dept. of Fish and
Game to the FSB was filed with the Court at Docket 3-3. Therein, the State concludes that
“[t]here is no evidence that hunting pressure has displaced moose or caribou from traditional
migration corridors. The data indicates that restricting federal lands to federally qualified hunters
is not likely to impact hunt success for federally qualified hunters. The action proposed in
WSA20-03 . . . will not address the perceived public safety concern on federal lands during the
caribou hunting season particularly along the Richardson Hwy.” Docket 3-3 at 29.
21   Docket 18-1 at 6.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 5 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 5 of 33
13,22 whereas opponents emphasized a lack of conservation need and a belief that

public lands should remain open to all.23 Along with the proponent of the proposal,

several members of the public testified about safety and overcrowding concerns.24

         Ms. Maas shared information about herd population and harvest success

rates and trends for federally qualified subsistence users.25 She concluded that

“[c]losures for conservation is not warranted as moose and caribou populations

are within or above management objectives,” and that the “effectiveness of the

closure for the continuation of subsistence uses of caribou is uncertain as caribou

harvest is primarily related to availability and caribou have not been available on

Federal public lands in recent years.”26           However, she also concluded that

“[c]losure for continuation of subsistence uses of moose may be warranted,”

reasoning that harvest success rates are lower under federal than state

regulations, and that “[c]losure for reasons of public safety may be warranted” as

well.27 Ms. Maas reported that:

         Safety concerns resulting from intense hunting pressure,
         overcrowding, disruption of hunts, and unsafe shooting practices have

22   Docket 18-1 at 6.
23   Docket 18-1 at 6.
24   Docket 18-1 at 6.
25   Docket 18-1 at 7.
26Docket 18-1 at 8. Ms. Maas added that “a closure may reduce competition and limit disruption
to caribou movements,” thereby increasing harvest success for federally qualified subsistence
users. Docket 18-1 at 8.
27   Docket 18-1 at 8.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 6 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 6 of 33
         been repeatedly stated by all user groups. While these concerns may
         be better addressed through increased law enforcement or
         restrictions along road sides, these options have not been
         implemented and are outside the Board’s authority.28

Ms. Maas explained that the OSM supported the proposal, but with modifications.

The OSM proposed that only federal public lands in Units 13A and 13B would be

closed, and they would be closed through the 2022 regulatory cycle so as to

“reduce the administrative burden associated with processing special action

requests.”29 Ms. Maas reasoned that “this has been an issue for decades, [so] no

change[s] in the situation are expected between this year and next year.”30 She

explained that if all the federal public lands in Unit 13 were closed, it would entail

closing 6.4% of Unit 13, whereas closing the federal public lands in Units 13A and

13B would only entail closing 2.7% of Unit 13.31

         Board members were given an opportunity to ask questions, and the

members inquired whether issuing fewer permits or closing federal public lands in

Unit 13 to non-federally qualified users for a 10-day period would alleviate some

of the concerns.32 Ms. Maas replied that federal permits had only increased slightly



28   Docket 18-1 at 8–9.
29   Docket 18-1 at 9.
30   Docket 18-1 at 9.
31Docket 18-1 at 16. Although federal public lands make up 12.4% of Unit 13, approximately
half of those lands are part of Denali National Park and are effectively closed to non-federally
qualified users already. Docket 18-1 at 16.
32   Docket 18-1 at 9–10, 12–13.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 7 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 7 of 33
over the years and that a short-term closure would not address the safety

concerns.33

         Ms. Maas reported that the InterAgency Staff Committee (“ISC”) had also

recommended adopting WSA 20-03, with the OSM’s proposed modifications, on

the basis that it is “justifiable to improve safety and reduce user conflicts while

continuing and potentially increasing the opportunity for subsistence uses of

moose and caribou in Units 13A and 13B.”34 However, the ISC cautioned that the

closure may not be effective, given that it would not prevent anyone from crossing

the closed lands to access State-managed lands in order to hunt moose and

caribou on those state lands.35 Comments were solicited from other Regional

Advisory Council Chairs, but there were none; nor were there any comments from

the Native Liaison for OSM.36 Lastly, the public was again allowed to weigh in.37

Karen Linnell with the Ahtna Intertribal Resource Commission testified in support

of the proposal, as did Jim Simon, a former federally qualified subsistence user

who owns property on Unit 13.38 Mr. Simon testified that he regularly travels along

the Richardson Highway through Units 13A and 13B, and has “had numerous very


33   Docket 18-1 at 10–12.
34   Docket 18-1 at 17.
35   Docket 18-1 at 18.
36   Docket 18-1 at 19.
37   Docket 18-1 at 20.
38   Docket 18-1 at 20.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 8 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 8 of 33
dangerous situations with road hunting in the area,” adding that “just the amount

of traffic . . . on the highway does present a significant public hazard.”39

         Lastly, Ben Mulligan weighed in on behalf of the State, explaining that the

data submitted to the FSB shows that an increase in state hunters correlates with

an increase in harvest success of federally qualified subsistence users.40 Mr.

Mulligan added that, even if the proposal were adopted, there may still be “a good

level of traffic” through Units 13A and 13B since people will be able to transition

through or camp in those subunits.41

         After the testimony concluded, the FSB deliberated and the members

voted.42     Chad Padgett with the Bureau of Land Management (“BLM”) voted

against the proposal, reasoning that the closure was not necessary for continuation

of subsistence uses, for reasons of public safety, or for conservation of healthy

populations.43 He emphasized the difficulties of navigating the closure due to

“complex and ill-defined boundaries between State and Federal lands in Unit 13.”44

However, the remaining members of the FSB all voted in favor of adopting the

proposal as modified, including Greg Siekaniec for the U.S. Fish & Wildlife Service,


39   Docket 18-1 at 21.
40   Docket 18-1 at 21–22.
41   Docket 18-1 at 22.
42   Docket 18-1 at 22–27.
43   Docket 18-1 at 22–23.
44   Docket 18-1 at 23.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 9 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 9 of 33
Dave Schmid for the U.S. Forest Service, Gene Peltola for the Bureau of Indian

Affairs, Don Striker for the National Park Service, Rhonda Pitka, and Anthony

Christianson.45          Among the reasons given by those members were that the

proposal “is necessary to provide for the continued subsistence use” of moose and

caribou and that it could “lead towards addressing the safety concerns.”46

         On July 31, 2020, the FSB issued a press release answering “common

questions and concerns about the closure.”47 It included a map indicating the

closure area48 and explained that it was closed only to state hunters for caribou

and moose but remained open for camping, hunting other species, and other

outdoor activities.49 The press release also explained that the closure was adopted

“for reasons of public safety and continuation of subsistence uses” and that Units

13A and 13B were targeted because “this is the area where most overcrowding,

disruption of hunts, and serious safety concerns have occurred.”50 Finally, it noted

that in the closure area, non-federally qualified users “are allowed to take moose

and caribou between the edge of the river and the ordinary high water mark along


45   Docket 18-1 at 25–27.
46Docket 18-1 at 26 (statement of Mr. Peltola). Mr. Striker noted that “it’s troubling . . . that the
Federally-qualified subsistence user success rate is significantly lower than non-Federally-
qualified users.” Docket 18-1 at 26.
47   Docket 18-2 at 1.
48   Docket 18-2 at 3.
49   Docket 18-2 at 1.
50   Docket 18-2 at 2.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 10 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 10 of 33
navigable waters,” but instructed that both the hunter and the caribou “must be

above the actual water line but below the ordinary high water mark for the harvest

to be legal.”51 On September 2, 2020, the FSB issued a modified press release,

clarifying that non-federally qualified users may take moose and caribou on gravel

bars along navigable waters below the high water mark on federal public lands, so

long as the moose and caribou are not swimming.52

         On August 10, 2020, the State commenced this action and moved for

injunctive relief.53 The state hunting season for caribou in Unit 13 opened on

August 10, 2020, and the state hunting season for moose in Unit 13 opened on

August 20, 2020.54

                                        JURISDICTION

         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331,

which “confer[s] jurisdiction on federal courts to review agency action, regardless

of whether the APA of its own force may serve as jurisdictional predicate.”55




51   Docket 18-2 at 2 (emphases in original).
52Docket 24-2 at 2; see also Docket 3-2 at 3, ¶ 9 (citing state regulations 5 AAC 92.080(4) and
5 AAC 92.085(7) prohibiting shooting from a boat unless the motor is off and prohibiting taking a
swimming moose or caribou).
53   Docket 1; Docket 3.
54   Docket 3-1 at 2.
55   Califano v. Sanders, 430 U.S. 99, 105 (1977).


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 11 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 11 of 33
                                      LEGAL STANDARD

         In Winter v. Natural Resources Defense Council, Inc., the United States

Supreme Court held that plaintiffs seeking preliminary injunctive relief must

establish that “(1) they are likely to succeed on the merits; (2) they are likely to

suffer irreparable harm in the absence of preliminary relief; (3) the balance of

equities tips in their favor; and (4) a preliminary injunction is in the public interest.”56

Winter was focused on the second element, and clarified that irreparable harm

must be likely, not just possible, for an injunction to issue.57

         Following Winter, the Ninth Circuit addressed the first element—the

likelihood of success on the merits—and held that its “serious questions” approach

to preliminary injunctions was still valid “when applied as a part of the four-element

Winter test.”58 Accordingly, if a plaintiff shows “that there are ‘serious questions

going to the merits’—a lesser showing than likelihood of success on the merits—

then a preliminary injunction may still issue if the ‘balance of hardships tips sharply

in the plaintiff’s favor.”59       Injunctive relief is an equitable remedy, and “‘[t]he




56Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1021 (9th Cir. 2009) (citing Winter v. Nat. Res.
Def. Council, Inc., 555 U.S. 7, 20 (2008)).
57Winter, 555 U.S. at 22; see also All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th
Cir. 2011).
58   All. for the Wild Rockies, 632 F.3d at 1131–35.
59Friends of the Wild Swan v. Weber, 767 F.3d 936, 942 (9th Cir. 2014) (emphasis in original)
(quoting Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013)).


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 12 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 12 of 33
essence of equity jurisdiction is the power of the court to fashion a remedy

depending upon the necessities of the particular case.’”60

                                          DISCUSSION

         A. Alaska National Interest Lands Conservation Act (“ANILCA”)

         In enacting ANILCA, Congress sought to preserve Alaska’s natural

resources, historic sites, and ecosystems, while also providing the continued

opportunity for rural residents to engage in a subsistence way of life.61 Title VIII of

ANILCA expresses Congress’s policy that “the utilization of lands in Alaska is to

cause the least adverse impact possible on rural residents who depend on

subsistence uses of the resources of such lands.”62 Thus, with Title VIII of ANILCA,

“Congress . . . created a subsistence management and use program.”63 The

program grants priority to subsistence use of resources:

         [N]onwasteful subsistence uses of fish and wildlife and other
         renewable resources shall be the priority consumptive uses of all such
60Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1022 (9th Cir. 2009) (quoting United States v.
Odessa Union Warehouse Co-op, 833 F.2d 172, 175 (9th Cir. 1987)).
61See Alaska v. Fed. Subsistence Bd., 544 F.3d 1089, 1091 (9th Cir. 2008) (“Congress enacted
ANILCA to further two ends. The first is: ‘to preserve unrivaled scenic and geological values
associated with natural landscapes; to provide for the maintenance of sound populations of, and
habitat for, wildlife species of inestimable value to the citizens of Alaska and the Nation . . . ; to
preserve in their natural state extensive unaltered arctic tundra, boreal forest, and coastal
rainforest ecosystems; to protect the resources related to subsistence needs; to protect and
preserve historic and archeological sites, rivers, and lands, and to preserve wilderness resource
values and related recreational opportunities . . . ; and to maintain opportunities for scientific
research and undisturbed ecosystems.’ 16 U.S.C. § 3101(b). The second, in order though not in
priority, is ‘to provide the opportunity for rural residents engaged in a subsistence way of life to
continue to do so.’ Id. § 3101(c).”) (ellipses in original).
62   16 U.S.C. § 3112(1) (Section 802).
63   Fed. Subsistence Bd., 544 F.3d at 1091.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 13 of 33
         Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 13 of 33
         resources on the public lands of Alaska when it is necessary to restrict
         taking in order to assure the continued viability of a fish or wildlife
         population or the continuation of subsistence uses of such population,
         the taking of such population for nonwasteful subsistence uses shall
         be given preference on the public lands over other consumptive
         uses.64

Section 815 of Title VIII limits the powers granted to prioritize subsistence uses:

         Nothing in this title shall be construed as . . . authorizing a restriction
         on the taking of fish and wildlife for nonsubsistence uses on the public
         lands (other than national parks and park monuments) unless
         necessary for the conservation of healthy populations of fish and
         wildlife, for the reasons set forth in section 816 [16 U.S.C. § 3126], to
         continue subsistence uses of such populations, or pursuant to other
         applicable law . . .65

In turn, Section 816 provides that “[n]othing in this title is intended to enlarge or

diminish the authority of the Secretary to designate areas where, and establish

periods when, no taking of fish and wildlife shall be permitted on the public lands

for reasons of public safety, administration, or to assure the continued vitality of a

particular fish or wildlife population.”66

         Congress authorized the Secretary of the Interior and the Secretary of

Agriculture to promulgate regulations in furtherance of its directives:                        “The



64   16 U.S.C. § 3112(2).
65   16 U.S.C. § 3125(3).
6616 U.S.C. § 3126(b) (Section 816). It further provides that “[i]f the Secretary determines that
an emergency situation exists and that extraordinary measures must be taken for public safety
or to assure the continued viability of a particular fish or wildlife population, the Secretary may
immediately close public lands . . . to the subsistence uses of such population . . . .” Id. However,
these emergency closures may not extend longer than sixty days without notice and a public
hearing. Id.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 14 of 33
         Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 14 of 33
Secretary shall prescribe such regulations as are necessary and appropriate to

carry out his responsibilities under this title.”67 The Secretaries created the Federal

Subsistence Board68 and charged it with “administering the subsistence taking and

uses of fish and wildlife on public lands.”69

        Among the FSB’s powers is the authority to adopt special actions prescribed

by 50 C.F.R. 100.19, which provides in part:

        (b) Temporary special actions. After adequate notice and public
        hearing, the Board may temporarily close or open public lands for the
        taking of fish and wildlife for subsistence uses, or modify the
        requirements for subsistence take, or close public lands for the taking
        of fish and wildlife for nonsubsistence uses, or restrict take for
        nonsubsistence uses.

               (1) The Board may make such temporary changes only after it
               determines that the proposed temporary change will not
               interfere with the conservation of healthy fish and wildlife
               populations, will not be detrimental to the long-term subsistence

6716 U.S.C. § 3124. See Fed. Subsistence Bd., 544 F.3d at 1092 n.1 (explaining that Congress
authorized the Secretary of the Interior and the Secretary of Agriculture to promulgate
regulations, and they issued identical regulations codified at 50 C.F.R. 100 and 36 C.F.R. 242).
68   The FSB is made up of:

A Chair to be appointed by the Secretary of the Interior with the concurrence of the Secretary of
Agriculture; two public members who possess personal knowledge of and direct experience with
subsistence uses in rural Alaska to be appointed by the Secretary of the Interior with the
concurrence of the Secretary of Agriculture; the Alaska Regional Director, U.S. Fish and Wildlife
Service; Alaska Regional Director, National Park Service; Alaska Regional Forester, U.S. Forest
Service; the Alaska State Director, Bureau of Land Management; and the Alaska Regional
Director, Bureau of Indian Affairs.

50 C.F.R. 100.10(b)(1).
69Fed. Subsistence Bd., 544 F.3d at 1092 (citing 50 C.F.R. 100.10(a)). Previously, the State of
Alaska implemented ANILCA through state law; in 1989, the Alaska Supreme Court held that
providing a subsistence priority for rural Alaskans, to the exclusion of other Alaskans, violated
the Alaska Constitution, at which point the Secretaries assumed responsibility for implementing
ANILCA. Id. at 1092, n.3.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 15 of 33
         Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 15 of 33
              use of fish or wildlife resources, and is not an unnecessary
              restriction on nonsubsistence users. The Board may also
              reopen public lands to nonsubsistence uses if new information
              or changed conditions indicate that the closure is no longer
              warranted.

                     (i) Prior to implementing a temporary special action, the
                     Board will consult with the State of Alaska and the Chairs
                     of the Regional Councils of the affected regions.

                     (ii) If the timing of a regularly scheduled meeting of the
                     affected Regional Council so permits without incurring
                     undue delay, the Board will seek Council
                     recommendations on the proposed temporary special
                     action. Such Council recommendations, if any, will be
                     subject to the requirements of § 100.18(a)(4).

              (2) The length of any temporary action will be confined to the
              minimum time period or harvest limit determined by the Board
              to be necessary under the circumstances. In any event, a
              temporary opening or closure will not extend longer than the
              end of the current regulatory cycle.

The FSB invoked this special action process in issuing the closure of Units 13A

and 13B.70

       B. The State’s Motion for a Preliminary Injunction

       The State contends that the FSB’s adoption of WSA 20-03 violates (1) Title

VIII of ANILCA and its implementing regulations, (2) the Administrative Procedure

Act (“APA”), and (3) the Open Meetings Act (also known as the Sunshine Act).

The Court begins its analysis by evaluating the State’s likelihood of success on the

merits of each claim.

70Docket 18-2 at 2 (“[T]he Federal Subsistence Management Program can make in-season, out-
of-cycle, temporary regulation changes through the Special Action process.”).


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 16 of 33
        Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 16 of 33
                i. Title VIII of ANILCA

         The State contends that Defendants violated Title VIII of ANILCA by

authorizing restrictions on hunting “based on competition or numbers of hunters in

an area,” and as an “experiment[].”71 The State reasons that Title VIII of ANILCA

limits the instances where restriction on taking of fish and wildlife is allowed, and

excessive competition is not among them.72 The State adds that to the extent the

FSB relied on the “public safety” wording in Section 816 of ANILCA to enact a

closure, Section 804 of ANILCA—titled “Preference for subsistence uses”—does

“not include public safety as a reason for restricting use.”73 Lastly, the State

contends that the FSB violated its own regulation, 50 C.F.R. 100.19(b)(2), by

doubling the closure period of the proposal.74

         Defendants respond that Section 815 of ANILCA confers on the FSB the

authority to restrict nonsubsistence uses so long as it is “necessary for the

conservation of healthy populations of fish and wildlife, for the reasons set forth in

section 3126 of this title [section 816], to continue subsistence uses of such


71 Docket 3-1 at 10. Because the record shows that none of the members of the FSB adopted
the reasoning that WSA 20-03 could be useful as an experiment to determine whether federal
land closure would lead to increased harvest success rates for federally qualified subsistence
users, the Court need not address the State’s arguments to that effect. See, e.g., Docket 18-1
at 17 (ISC concurring with OSM that proposal is not valid as an experiment); Docket 18-1 at 23
(Board member explaining that the experimental reasons proposed are “outside of the scope of
this Board’s regulatory authority”).
72   Docket 3-1 at 10–11.
73   Docket 3-1 at 11.
74   Docket 3-1 at 12.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 17 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 17 of 33
populations, or pursuant to other applicable law.”75 Defendants contend that the

FSB adopted the special action based on two allowable grounds: to ensure

continued subsistence use opportunities and to address public safety concerns

resulting from overcrowding and user conflict along the Richardson Highway.76

Defendants add that 50 C.F.R. 100.19 is also an “applicable law” that permits the

FSB to “temporarily close . . . public lands for the taking of fish and wildlife for

subsistence uses, or . . . for nonsubsistence uses.”77 They conclude by stating

that the FSB regularly takes such actions, and thus the closure was in accordance

with established practice as well as the letter of the law.78

         The Court agrees with Defendants that the record shows that the FSB

adopted WSA 20-03 by a six-to-one vote to address public safety concerns and to

provide for continued subsistence uses. For example, FSB member Gene Peltola

of the Bureau of Indian Affairs explained that he voted to adopt the proposal as

modified because “it is necessary to provide for the continued subsistence use” of

moose and caribou and because it “could lead towards addressing the safety




75   Docket 18 at 14–15 (quoting 16 U.S.C. § 3125(3)).
76   Docket 18 at 2.
77 Docket 18 at 15 (quoting 50 C.F.R. 100.19(b)). Defendants maintain that the “statute of
limitations has run on Plaintiff’s ability to raise either a procedural or substantive challenge to the
regulation, which became effective in 2010.” Docket 18 at 15 (citing Wind River Min. Corp. v.
United States, 946 F.2d 710, 715 (9th Cir. 1991)).
78Docket 18 at 16 (citing Ninilchik Traditional Council v. United States, 227 F.3d 1186, 1195 (9th
Cir. 2000)).


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 18 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 18 of 33
concerns.”79 Similarly, FSB member Don Striker of the National Park Service

explained that he voted to adopt the proposal as modified because “it is merited

for the continuation of subsistence uses” and because “it’s pretty clear that there’s

a compelling basis with respect to safety.”80 Board member Rhonda Pikta also

voted yes, citing “public safety concern[s].”81

         Title VIII of ANILCA expressly provides that the FSB has the authority to

restrict the taking of wildlife on federal public lands,82 and indeed, the State does

not dispute that the FSB wields this authority.83 Accordingly, the State’s ANILCA

challenge is limited to whether the FSB adopted the closure on allowable grounds.

The Court finds that by its plain language Section 815 of ANILCA gives the FSB

the authority to adopt restrictions on nonsubsistence uses on either continued

subsistence use grounds or public safety grounds, as they did in adopting WSA

20-03. The former is one of the enumerated grounds in Section 815, and the latter

is incorporated by reference to Section 816.84 Specifically, Section 815 provides


79   Docket 18-1 at 26.
80   Docket 18-1 at 26.
81   Docket 18-1 at 27.
82   See, e.g., 16 U.S.C. §§ 3114, 3125, 3126.
83Tr. Sept. 8, 2020 Oral Argument at 5:11–13 (“The Court: They have closure authority clearly
as I read it. Would you agree there? Counsel for the State: Absolutely, yes.”).
84The State agrees that Section 815 incorporates Section 816 and that together those sections
clarify the FSB’s authority for closure. See Tr. Sept. 8, 2020 Oral Argument at 25:6–13 (“The
Court: All right. So do you agree that Section 815 incorporates the 816 language about public
safety? Counsel for the State: Yes. The Court: All right. Very good. Counsel for the State: So
reading those two sections together is helpful in understanding what authority Congress

Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 19 of 33
         Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 19 of 33
that “nothing in [Title VIII] shall be construed as . . . authorizing a restriction on the

taking of fish and wildlife for nonsubsistence uses on the public lands . . . unless

necessary . . . for the reasons set forth in [Section 816] of this title, [or] to continue

subsistence uses of such populations.”85 Section 816 provides that “nothing in

[Title VIII] is intended to enlarge or diminish the authority . . . [to] establish periods

when, no taking of fish and wildlife shall be permitted on the public lands for

reasons of public safety.”86

        Although the State contends that Section 804 does not provide for restricting

hunting based on public safety, Section 804 governs the restriction of subsistence

uses and does not touch on the FSB’s authority to restrict nonsubsistence uses.87

Moreover, although the State correctly notes that “competition” is not one of the

enumerated reasons for restriction of nonsubsistence uses under Section 815, if

the levels of competition interfere with the continuation of subsistence uses, or give

rise to public safety concerns, restrictions may become necessary for those

enumerated reasons. Accordingly, the Court concludes that the State has not

demonstrated either a likelihood of success or serious questions going to the




conveyed for closures.”).
85   16 U.S.C. § 3125(3) (emphasis added).
86   16 U.S.C. § 3126(b) (emphasis added).
87   See 16 U.S.C. § 3114.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 20 of 33
         Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 20 of 33
merits of its claim that the FSB violated Title VIII of ANILCA by adopting WSA 20-

03.

         The Court next considers whether the FSB violated 50 C.F.R. 100.19(b) by

modifying WSA 20-03 to extend the closure period.88 Although the proposal was

originally for a closure during the 2020/2021 season,89 the OSM proposed to

modify it to extend through the 2021/2022 season.90 The OSM explained that

2020/2022 was a regulatory cycle and that extending the request would “reduce

the administrative burden associated with processing special action requests,”

adding that “this has been an issue for decades, no changes in the situation are

expected between this year and next year.”91 The FSB adopted the proposal as

modified to extend through 2022.

         The FSB’s regulation for special temporary actions provides that “[t]he

length of any temporary action will be confined to the minimum time period or

harvest limit determined by the Board to be necessary under the circumstances.

In any event, a temporary opening or closure will not extend longer than the end

of the current regulatory cycle.”92 Because the closure term is consistent with the




88   See Docket 3-1 at 12 (State’s argument).
89   Docket 18-1 at 4.
90   Docket 18-1 at 9.
91   Docket 18-1 at 9.
92   50 C.F.R. 100.19(b)(2).


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 21 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 21 of 33
outer limits of 50 C.F.R. 100.19(b)(2)—the end of the current regulatory cycle—

and the record provides support for the conclusion that two years might be the

“minimum time period . . . necessary under the circumstances” due to the ongoing

nature of the issues in Unit 13, the Court finds that the State has not demonstrated

either a likelihood of success or serious questions going to the merits of its claim

that Defendants violated the implementing regulations of ANILCA in adopting WSA

20-03.

                ii. Administrative Procedure Act (“APA”)

         The Court turns to the State’s claims that the FSB’s implementation of WSA

20-03, as modified, is arbitrary, capricious, and not in accordance with law because

the “facts and testimony presented to the Federal Subsistence Board simply did

not justify closure for safety reasons, conservation, or continuation of subsistence

uses as required by ANILCA.”93

         Section 706 of the APA provides that a “reviewing court shall . . . hold

unlawful and set aside agency action, findings, and conclusions found to be . . .

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.”94 The Court’s review of agency action under § 706(2) is narrow: “[A] court




93Docket 3-1 at 12. Because the record shows that the FSB did not adopt WSA 20-03 based on
conservation concerns, and Defendants do not purport otherwise, the Court need not consider
the State’s contention that the record shows that the closure is not necessary for the conservation
of healthy populations of moose and caribou.
94   5 U.S.C. § 706(2)(A).


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 22 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 22 of 33
is not to substitute its own judgment for that of the agency.”95 Such deference is

especially appropriate where “the challenged decision implicates substantial

agency expertise.”96 “Nevertheless, the agency must examine the relevant data

and articulate a satisfactory explanation for its action including a ‘rational

connection between the facts found and the choice made.’”97 As the Ninth Circuit

explained:

         [‘An] agency rule would be arbitrary and capricious if the agency has
         relied on factors which Congress has not intended it to consider,
         entirely failed to consider an important aspect of the problem, offered
         an explanation for its decision that runs counter to the evidence before
         the agency, or is so implausible that it could not be ascribed to a
         difference in view or the product of agency expertise.’98
         The Court first considers the State’s contention that the closure provided for

by WSA 20-03 was not “necessary” for public safety or continued subsistence uses

as required by 16 U.S.C. § 3125, and was therefore arbitrary, capricious, and not

in accordance with law.99

         The record shows that in deciding to adopt the closure, the FSB invoked

public safety concerns.100 This determination was based on testimony by the


95   Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
96   Ninilchik Traditional Council v. United States, 227 F.3d 1186, 1194 (9th Cir. 2000).
97Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43 (quoting Burlington Truck Lines, Inc. v. United States,
371 U.S. 156, 168 (1962)).
98Ctr. for Biological Diversity v. Zinke, 900 F.3d 1053, 1067 (9th Cir. 2018) (alteration in original)
(quoting Greater Yellowstone Coal., Inc. v. Servheen, 665 F.3d 1015, 1023 (9th Cir. 2011)).
99   Docket 3-1 at 12; Docket 24 at 2, n.2.
100   As described supra at pages 18–19, several members of the FSB specifically invoked safety

Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 23 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 23 of 33
proponent;101 testimony by members of the public;102 the recommendation of the

OSM that “[s]afety concerns resulting from intense hunting pressure,

overcrowding, disruption of hunts, and unsafe shooting practices have been

repeatedly stated by all user groups;”103 and the recommendation of the

InterAgency Staff Committee.104 The record also reflects that the FSB adopted the

closure as “necessary . . . to continue subsistence uses.”105 Again, the record

contains evidence in support of the closure on this basis including testimony by the

proponent;106 testimony by members of the public;107 household surveys from 2009



concerns in voting to adopt the proposal.
101Docket 18-1 at 6 (“The proponent of this request testified that . . . the area is too crowded to
safely hunt as people aim guns at one another and shoot over people’s heads.”).
102 Docket 18-1 at 6 (“Several other testifiers echoed these safety and overcrowding concerns.”);
Docket 18-1 at 21 (“My concern is dealing simply with the public safety issues because I do travel
the Richardson Highway through these two subunits regularly because of my family connections
and my work in the area. I have had numerous very dangerous situations with road hunting in
the area and just the amount of traffic on the highway does present a significant public hazard to
me, personally. And I think this would be a good step in the right direction. I recognize that some
of that traffic may still continue by non-Federally-qualified residents, you know, accessing other
non-Federal lands.”).
103   Docket 18-1 at 8–9 (“Closure for reasons of public safety may be warranted.”).
104Docket 18-1 at 17 (“The InterAgency Staff Committee concurs with the OSM Staff analysis
that the request . . . is justifiable to improve safety and reduce user conflicts.”).

  16 U.S.C. § 3125(3); see also supra pages 18–19 (summarizing reasoning from board
105

members).
106 Docket 18-1 at 4 (“The proponent states that this closure[] is necessary due to extreme
hunting competition . . . which precludes a rural subsistence priority and results in low harvest
success by Federally-qualified subsistence users.”); Docket 18-1 at 6 (“The proponent . . .
testified that the influx of caribou hunters during moose season takes away moose hunting
opportunity from Federally-qualified subsistence users.”).
107 Docket 18-1 at 6 (“Several supporters of the request referenced Title VIII of ANILCA calling
for a rural subsistence priority” and pointing out that the State “has extended the State’s fall

Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 24 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 24 of 33
to 2013 reflecting that “almost every Unit 13 community noted concern over non-

local hunters stating that non-local hunters who have lots of expensive equipment

were out competing local hunters and driving game away”;108 the recommendation

of the OSM that “[c]losure for continuation of subsistence uses of moose may be

warranted” as “[h]arvest success rates are lower under Federal regulations than

under State regulations [and a] closure may reduce competition . . . increasing

hunting opportunity and harvest success of Federally-qualified subsistence

users”;109 and the recommendation of the InterAgency Staff Committee.110

         The record demonstrates that the FSB members raised and considered

alternatives to closure, including limiting permit issuance111 and issuing a

temporary closure from September 21 to September 30 to non-federally qualified

users.112 Ms. Maas responded that permits for federally qualified subsistence

users had only gone up slightly from 2001 to 2018,113 and that while a temporary

closure might promote continued subsistence uses, it would not address the safety



caribou season in recent years precluding a rural priority from a longer fall season.”).
108   Docket 18-1 at 7.
109   Docket 18-1 at 8.
110Docket 18-1 at 17 (“The InterAgency Staff Committee concurs with the OSM Staff analysis
that the request . . . is justifiable to . . . continu[e] and potentially increas[e] the opportunity for
subsistence uses of moose and caribou in Units 13A and 13B.”).
111   Docket 18-1 at 10–11.
112   Docket 18-1 at 12.
113   Docket 18-1 at 11.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 25 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 25 of 33
concerns during the rest of the season.114 Based on the foregoing, the Court finds

that the record contained ample evidence that supports the FSB’s decision to

adopt WSA 20-03; the FSB considered the relevant factors and articulated a

satisfactory explanation for its decision.

         The State contends that the closure is not the best way to address the public

safety concerns and predicts that it will not have the desired effect;115 it maintains

that the safety concerns would be better addressed by other means, such as law

enforcement or public education.116 That the State, or even the Court, might prefer

a different approach is not enough to render the FSB’s decision arbitrary and

capricious.       The State also contends that its data indicates that placing this

restriction on state hunters is not likely to impact the success of the federally

qualified subsistence users.117 But since the closure had not yet occurred, the data

from prior years does not address the effect that a total ban on non-federally

qualified hunters on federal lands in Units 13A and 13B.118 Stated differently, the



114   Docket 18-1 at 12.
115 Docket 24 at 5. At oral argument, counsel for the State explained that “this doesn’t rise to
the level of a public safety issue that would require a closure under Sections 815 and 816 of
ANILCA.” Tr. Sept. 8, 2020 Oral Argument at 25:2–5.
116   Docket 24 at 5.
117   Docket 24 at 3–4.
118Docket 18-1 at 16–17. The data cited by the State shows, for instance, that an increase from
an average of 4,602 state moose hunters in Unit 13 from 2010 to 2013 to an average of 5,190
state moose hunters in Unit 13 from 2014 to 2017 occurred at the same time as an increase from
an average federal hunt success of 10% to an average of 13%. Docket 3-3 at 33.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 26 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 26 of 33
State’s data does not render implausible the FSB’s conclusion that the elimination

of non-federally qualified hunters on federal lands in Units 13A and 13B could

increase the harvest success of federally qualified subsistence users in those

subunits. Additionally, the record shows that the FSB considered the State’s data

during deliberations before adopting WSA 20-03.119

         Based on this record of decision making, the Court finds that the State has

not demonstrated either a likelihood of success or serious questions going to the

merits of its claim that the FSB’s decision to adopt WSA 20-03 for public safety

and continued subsistence use reasons was arbitrary, capricious, or contrary to

law.

         The Court next considers the State’s claim that “expanding the requested

closure of moose and caribou hunting from one to two years is likewise arbitrary,

capricious, and not in accordance with law.”120 As discussed above, the Court has

determined that the State is unlikely to succeed on its claim that the two-year

closure violated 50 C.F.R. 100.19 and the State did not present any other basis for

determining that the extension was arbitrary and capricious. Moreover, the record

contains evidence that the safety and subsistence concerns date back several

years, and the FSB reasonably adopted the OSM’s recommendation that two



119Docket 18-1 at 10–11 (Mr. Peltola of the BIA referencing the State’s memorandum and data
presented).
120   Docket 3-1 at 17.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 27 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 27 of 33
years was the minimum time necessary to address the issue. Accordingly, the

Court finds that the State has not demonstrated either a likelihood of success or

serious questions going to the merits of this claim.

         Next, the Court considers the State’s claim that the FSB’s adoption of WSA

20-03 is arbitrary and capricious in light of the FSB’s rejection of the 2019 Proposal;

the State contends that the FSB failed to provide a reasoned explanation for its

change in policy.121 The record demonstrates that, during the 2020 deliberations,

a board member raised the concern that WSA 20-03 was not materially different

from the 2019 Proposal.122              In response, Ms. Maas explained that the 2019

Proposal “was to close the entire unit,” whereas the WSA 20-03 modified proposal

closed “only the BLM lands in Units 13A and 13B where most of the conflicts

occur.”123 The 2019 Proposal would have resulted in closing 6.4% of Unit 13,

whereas the WSA 20-03 modified proposal that was adopted only closes 2.7% of

Unit 13.124 The record does not contain any indication that the FSB considered

this narrowed closure before rejecting the 2019 Proposal. Moreover, the record

shows that the FSB considered some new information in adopting WSA 20-03.125


121   Docket 3-1 at 14–15.
122 Docket 18-1 at 13 (Mr. Siekaniec expressed that “I’m not hearing anything being
recommended different than what we had dealt with in ’19, other than maybe we reduce size of
the units to just A and B.”).
123   Docket 18-1 at 13.
124   Docket 18-1 at 16.
125   See, e.g., Docket 18-1 at 26 (“I think there’s a little bit of new information in the success rates

Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 28 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 28 of 33
Based on the differences between the 2019 Proposal and WSA 20-03 as enacted,

the FSB’s decision to adopt WSA 20-03 after rejecting the 2019 Proposal was not

arbitrary and capricious.126 The Court finds that the State has not demonstrated

either a likelihood of success or serious questions going to the merits of this claim.

          Lastly, the State contends that the language in the FSB’s revised press

release “attempts to close areas owned by the state” and is thus arbitrary,

capricious, and contrary to ANILCA.127 The State contends that although the press

release provides that non-federally qualified users can take caribou and moose on

gravel bars along navigable waters, it fails to clearly state that “[a]nything below

the ordinary high watermark belongs to the state”              128
                                                                     and that a non-federally

qualified user can take a moose or caribou standing in the water, not just on a

gravel bar.129



that we have most recently and it’s troubling to us that the Federally-qualified subsistence user
success rate is significantly lower than non-Federally-qualified users. That doesn’t seem to be
in the direction we’re supposed to be headed in.”).
126Although the Court is not persuaded that the FSB’s adoption of WSA 20-03 after rejecting
Proposal 2019 constitutes a policy change, due to the differences between the two, “[a]gencies
are free to change their existing policies as long as they provide a reasoned explanation for the
change.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016). The agency “need
not always provide a more detailed justification than what would suffice for a new policy created
on blank slate,” but must “display awareness that it is changing its position” and “show that there
are good reasons for the new policy.” FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515
(2009). Here, the record shows the FSB addressed the differences between the current and
former proposal, and articulated good reasons for adopting the more targeted closure.
127   Docket 3-1 at 12; Tr. Sept. 8, 2020 Oral Argument at 26:15–27:20.
128   Tr. Sept. 8, 2020 Oral Argument at 26:18–22.
129   Tr. Sept. 8, 2020 Oral Argument at 27:3–7.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 29 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 29 of 33
         The Court finds that by its plain terms, the press release does not prohibit a

non-federally qualified hunter from taking a moose or caribou that is standing in

water.130 Because there does not appear to be a dispute that the closure only

applies to federal public lands, and not state lands, the Court finds that the State

has not demonstrated either a likelihood of success or serious questions going to

the merits of this claim.

                iii. Open Meetings Act

         The State contends that the FSB “met in an unannounced executive

session” prior to the meeting on July 16, 2020, and posits that there may have

been a discussion of the proposal during that closed portion of the meeting.131 The

Chair of the FSB began the July 16, 2020 meeting by explaining on the record that

the FSB “prior to the meeting had [an] executive session and just were looking at,

you know, just getting a brief overview of some legal issues . . . and give us a short

update because some of us are new Board members and just to make sure that

we’re all on the same page as we look at our agenda before us and start to make

actions.”132 The State contends that the FSB held this “secret meeting in violation



130 See Docket 24-2 at 2 (“Can a non-Federally qualified user take moose and caribou on gravel
bars along navigable waters below the ‘ordinary high water mark’ when the adjacent uplands are
Federal public lands? Yes. Please note, however, that the taking of swimming moose and caribou
is prohibited under Federal and State law in all portions of Unit 13. See 50 CFR 100.26(b)(13),
5 AAC 92.085(7)”).
131   Docket 3-1 at 6–7.
132   Docket 18-1 at 2.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 30 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 30 of 33
of the federal Open Meetings Act.”133 For their part, Defendants do not concede

that the Open Meetings Act applies to the FSB.134

         The Open Meetings Act—sometimes referred to as the Sunshine Act—5

U.S.C. § 552b, provides in part that:

         (b) Members shall not jointly conduct or dispose of agency business
         other than in accordance with this section. Except as provided in
         subsection (c), every portion of every meeting of an agency shall be
         open to public observation.

The Court finds that the State’s claim suffers several shortcomings.135 In the first

instance, the Court is not persuaded that the FSB’s closed executive session

constitutes a “meeting” within the meaning of the statute. A meeting is defined as

“the deliberations of at least the number of individual agency members required to

take action on behalf of the agency where such deliberations determine or result

in the joint conduct or disposition of official agency business.”136 Although the

State posits that there may have been a discussion of the Unit 13 proposal prior to

the meeting, the record does not demonstrate that the FSB undertook the

disposition of any “official agency business” during its executive session.137


133   Docket 24 at 3.
134   Tr. Sept. 8, 2020 Oral Argument at 21:24–22:7.

  The Court assumes, without deciding, that the FSB is an “agency” within the meaning of the
135

Open Meetings Act. See 5 U.S.C. § 552b(a)(1).
136   5 U.S.C. § 552b(a)(2).
137 The statute also exempts from mandatory public observation “any portion of an agency
meeting” that the agency properly determines relates, for example, “solely to the internal
personnel rules and practices of an agency,” or concerns “the agency’s participation in a civil
action or proceeding.” 5 U.S.C § 552b(c)(2), (10). Either of these carveout provisions may have

Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 31 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 31 of 33
Accordingly, the Court finds that the State has not demonstrated either a likelihood

of success or serious questions going to the merits of this claim. Moreover, “the

remedy for . . . violations [of the Act] is increased transparency, not invalidation of

agency action.”138 Thus, even if the State were to succeed on its claim that the

FSB violated the Open Meetings Act, “release of transcripts, not invalidation of the

agency’s substantive action, is the remedy generally appropriate for disregard of

the Sunshine Act.”139 Thus, the preliminary injunctive relief sought by the State is

unwarranted.

         In evaluating a motion for preliminary injunctive relief, the first Winter

factor—the likelihood of success on the merits—is the most important.140 Indeed,

the Ninth Circuit has held that “[b]ecause it is a threshold inquiry, when a plaintiff

has failed to show the likelihood of success on the merits, we need not consider

the remaining three [Winter elements].”141                          Because the State has not

demonstrated either a likelihood of success or serious questions on the merits of




applied to the executive session since the FSB was discussing legal issues and the agenda, as
well as updating new personnel. Docket 18-1 at 2. In such an instance, the agency can publicly
certify that the meeting may be closed to the public based on the “relevant exemptive provision.”
5 U.S.C. § 552b(f)(1).
138   McChesney v. Petersen, 275 F. Supp. 3d 1123, 1138–39 (D. Neb. 2016).
139Braniff Master Exec. Council of Air Line Pilots Ass’n Int’l v. Civil Aeronautics Bd., 693 F.2d
220, 226 (D.C. Cir. 1982).
140See Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (citing Aamer v. Obama, 742
F.3d 1023, 1038 (D.C. Cir. 2014)).
141   Id. (internal quotations omitted; alternation in original).


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 32 of 33
          Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 32 of 33
its claims, the Court need not consider the remaining elements of the preliminary

injunction analysis.

                                      CONCLUSION

       In light of the foregoing, the State’s motion for a preliminary injunction

regarding Game Management Units 13A and 13B at Docket 3 is DENIED.



       DATED this 18th day of September, 2020, at Anchorage, Alaska.


                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Plaintiff’s Motion for Preliminary Injunction—Units 13A and 13B
Page 33 of 33
        Case 3:20-cv-00195-SLG Document 28 Filed 09/18/20 Page 33 of 33
